MacLEAN, J. (dissenting).
In this action against a surety upon its undertaking given in a replevin action for the prosecution of the same, or for the return of the property if it be so adjudged, or for its return if the action abates or is discontinued before the return of the property, it appears that the plaintiff therein defaulted when the case was called; that there was an unsigned indorsement on the summons of “Judgment for defendant,” but no entry thereof seems to have been made. In view of sections 755 and 1736 of the Code of *207Civil Procedure, a violation of any of the conditions of the undertaking, entitling an action thereon, does not appear to be fully consummated.